DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 teaches a formula that does not fall within the scope of the general formula of claim 1, as the claim omits the second oxygen atom next to Ar’.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. (Polymer 83, 2016, 199-204) in view of Feng et al. (Journal of Membrane Science 352, 2010, 14-21) as evidenced by Mercer et al. (WO 91/16369).
Considering Claims 1-6, 8, 11-15, and 20:  Shaver et al. teaches a dielectric polymer of the formula 
    PNG
    media_image1.png
    84
    484
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    109
    420
    media_image2.png
    Greyscale
(Fig. 1).  Shaver et al. teaches the example as having m of ~96 (repeat unit has molecular weight of 500, Mn is 48,000) (Table 1).
	Shaver et al. does not teach reducing a portion of the carbonyl groups to hydroxyl groups.  However, Feng et al. teaches reducing a polyarylene ether ketone with sodium borohydride to transform 30% of the carbonyl groups to hydroxyl groups (Section 2.2.).  This reaction results in units of formula (I), with the original units being the units of RF-PEAK.  The hydroxyl functional units are cured with an epoxy resin at 150 ºC to increase the chemical resistance and dimensional stability (pg. 15).  Shaver et al. and Feng et al. are analogous art as they are concerned with the same field of endeavor, namely polyarylene ether ketones.  It would have been obvious to a person having ordinary skill in the art to have prepared a hydroxyl functional polyarylene ether ketone polymer and to have crosslinked the polymer of Shaver et al. as in Feng et al., and the motivation to do so would have been, to increase the chemical resistance and dimensional stability, and reduce the water uptake (pg. 15).  
Mercer et al. teaches that chemical resistance and water resistance are critical factors in dielectric materials prepared from fluorinated polyarylene ether ketones (2:1-3:15).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143.
Considering Claims 7 and 18:  Shaver et al. teaches forming a film from the polymer (Section 2.4).
Considering Claim 9:  Shaver et al. is silent towards the ratio of equivalents of the borohydride to equivalents of the fluorinated polyether ketone.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  As the amount of reducing agent is directly tied to the degree of reduction of the carbonyl groups, a person having ordinary skill in the art would consider the ratio to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of sodium borohydride in the reaction, and the motivation to do so would have been to control the degree of reduction in the polymer.
Considering Claim 10:  Shaver et al. teaches the polymer as having a Mn of 48,000 and a Mw of 67,000 (Table 1).
Considering Claim 16:  Shaver et al. teaches forming a film from the polymer (Section 2.4).
Considering Claim 17:  Shaver et al. and Feng et al. do not teach the claimed number of hydroxyl functionalized recurring units.  However, the number of hydroxylated groups controls the degree of crosslinking, and thus would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the degree of hydroxylation, and the motivation to do so would have been, as Feng et al. suggests, to increase the chemical resistance and dimensional stability, and reduce the water uptake (pg. 15).
Considering Claim 20:  Shaver et al. does not teach the claimed number average molecular weight.  However, the molecular weight controls the viscosity and processability of a polymer.  It would have been obvious to a person having ordinary skill in the art to have optimized the number average molecular weight, and the motivation to do so would have been to control the viscosity and processability of the polymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767